            Case 1:18-cr-00519-JPO Document 109 Filed 08/13/20 Page 1 of 1




                                                            August 12, 2020

  By ECF
  The Honorable J. Paul Oetken
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

                       Re: United States v. Sherman Jules, 18 Cr. 519-3 (JPO)

  Honorable Judge Oetken:

  I write with the consent of the Government on behalf of Mr. Sherman Jules to respectfully
  request that the sentencing hearing in the above-captioned matter, currently scheduled for
  Tuesday, August 18, 2020 at 11 A.M. be adjourned to Thursday, September 17, 2020 at 2 P.M.

  This adjournment is requested to allow the parties to complete sentencing memoranda and
  submissions for the Court, and for the defense to sufficiently review the Presentence
  Investigation Report with Mr. Jules.

  Thank you for your consideration of this request.

  Granted. Sentencing is hereby adjourned to                Respectfully Submitted,
September 17, 2020, at 2:00 p.m. and will be held
                                                                   /s/
telephonically. Counsel are directed to call
888-557-8511 at the scheduled time. The access              Christopher A. Flood
code is 9300838. Members of the pubic may access            Assistant Federal Defender
the conference via the same number but are directed         (212) 417-8734
to place their phones on mute. Defendant's
sentencing
   cc:      submission
           AUSA        is due
                   Emily      September
                           Johnson       3, 2020, and
                                   (by ECF)
the government's sentencing submission is due
September 10, 2020.
  So ordered: 8/13/20




                                                        1
